PHILLIPS, Judge.
In this alienation of affections case defendant’s repeated failure to comply with discovery and the court’s orders resulted in her answer being stricken and a default judgment being entered against her for $200,000 in compensatory damages and $300,000 in punitive damages. That defendant consorted with and eventually married plaintiff’s former husband is not disputed here; her main contention is that the evidence does not show that there was any love and affection between the spouses for her to alienate or that plaintiff was damaged in the amount of the judgment. But in entering the default and default judgment pursuant to G.S. 1A-1, Rules 37(b)(2), 37(d), and 55, N.C. Rules of Civil Procedure, the substantive allegations asserted in the complaint, undisputed by an answer, were deemed to have been admitted. Bell v. Martin, 299 N.C. 715, 264 S.E. 2d 101, reh’g denied, 300 N.C. 380, --- S.E. 2d --- (1980). *732Plaintiff’s uncontested allegations prove all the essential elements of an action for alienation of affections — that she and her husband were happily married, that defendant maliciously alienated her husband’s affection, etc. Bishop v. Glazener, 245 N.C. 592, 96 S.E. 2d 870 (1957).
The only issue to decide is whether the evidence supports the amount of damages awarded. The proper measure of damages is the present value in money of the support, consortium, and other legally protected marital interests plaintiff lost through the defendant’s wrong. In addition thereto, she may also recover “for the wrong and injury done to her health, feelings, or reputation.” Sebastian v. Kluttz, 6 N.C. App. 201, 219, 170 S.E. 2d 104, 115 (1969). (Citations omitted.) The evidence presented by plaintiff at the hearing on discovery sanctions — including the testimony of plaintiff and her witness, accepted by the court as an expert in the field of financial consulting, and plaintiff’s documentary exhibit concerning her income and expenses at or about the time her husband left her — was sufficient to support the court’s finding that she suffered loss of support, consortium, and injury to her health, feelings and reputation in the amount of $200,000. Since the findings are supported by competent evidence they are binding. Hall v. Hall, 88 N.C. App. 297, 363 S.E. 2d 189 (1987). Defendant’s reliance upon Heist v. Heist, 46 N.C. App. 521, 265 S.E. 2d 434 (1980), as authority for not allowing punitive damages is misplaced to say the least. For in Heist there was no evidence of sexual intercourse with plaintiff’s husband; whereas, defendant’s adulterous affair with plaintiff’s husband has been established, along with the aggravated circumstances that accompanied it.
Defendant also argues that the court erred in considering several bits of inadmissible and irrelevant evidence. Assuming arguendo that the evidentiary smatterings objected to were irrelevant and inadmissible, they were also immaterial to the case and defendant could not have been prejudiced by them. For the evidence upon which the verdict is based was to the effect that defendant’s adulterous relationship with plaintiff’s husband was deliberately carried on for months in a condominium that plaintiff and her husband owned, and that on occasion she even had the effrontery to telephone plaintiff for his whereabouts.
Affirmed.
*733Judge COZORT concurs.
Judge Greene dissents.